Citation Nr: 1801867	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-14 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) to include a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service in the United States Air Force from September 1965 to October 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in October 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issue.  In the October 2015 remand, the Board noted that were outstanding treatment records from the Vet Center that had not been obtained despite the Veteran signing a release of information in January 2011.  The October 2015 remand directive advised the AOJ to:

Ask the Veteran to identify all providers of evaluation or treatment he has received for his PTSD and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  In particular, the Veteran's records from the Vet Center should be obtained.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

On remand, the AOJ sent the Veteran another authorization for release of information.  In December 2015 the Veteran returned the release of information listing medical treatment with Dr. S.F., J.M. at the Vet Center, and the Bureau of Prisons.  The following month the AOJ sent the Veteran a letter notifying him that it was obtaining treatment records from Dr. S.F., which were later added to the record.  However, there is no indication that the AOJ attempted to obtain treatment records from J.M. at the VA Vet Center or from the Bureau of Prisons, despite the Veteran's signed release.  Moreover, there was no correspondence from the AOJ to the Veteran describing any attempts to obtain this information.  Therefore, the Board finds that there has not been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand the AOJ must attempt to obtain these outstanding treatment records.

The Board notes that the Veteran underwent VA examination in connection with his claim in July 2017, pursuant to the Board's October 2015 remand directive.  If substantial treatment records are added to the record, the AOJ should consider whether a supplemental opinion is necessary to address the new treatment records.

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from July 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Obtain and associate with the record the outstanding treatment records from the Vet Center noted in January 2011 and December 2015 authorizations, and obtain any outstanding treatment records from the Bureau of Prisons, as noted in the December 2015 authorizations.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  After all of the records have been obtained, the AOJ should consider whether the evidence suggests a worsening of the Veteran's PTSD since the last examination or if another VA examination is otherwise necessary in light of any new evidence.

4.  After all development has been completed, readjudicate the claim, to specifically include whether a TDIU is warranted.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




